Citation Nr: 0003724	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for amputation of the 
right leg.

2.  Entitlement to service connection for amputation of the 
left foot.

3.  Entitlement to service connection for loss of vision of 
the left eye.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for poor circulation of 
the legs.

7.  Entitlement to service connection for loss of use of the 
left arm.

8.  Entitlement to service connection for arthritis of the 
arm. 

9.  Entitlement to service connection for a lung disorder.

10.  Entitlement to a temporary total disability evaluation 
due to hospitalization.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1952 to February 
1955.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

In September 1997, the Board remanded this case for further 
development.  This case is once again before the Board.   


REMAND

In March 1994, the veteran submitted a VA Form 9 in which he 
indicated that he served for four years in the reserves after 
active service and that, during that period of time, the 
disabilities for which he seeks service connection were 
present.  He also indicated that he was treated at Allen 
Park, Michigan, VA Medical Center (MC), and Ann Arbor 
Michigan, VAMC, for his service-connected disabilities.  
Although his statement is not clear on this point, it may be 
read to suggest that he received treatment through the VA 
facilities in question during the period of the veteran's 
alleged service in the reserves.  

At the time of the March 1994 submission, the claims file 
contained VA treatment records that appear to have been 
requested by the RO at various dates.  Although the time 
frame covered by the RO's requests is not clear, the earliest 
request for records appears to have been made in November 
1981 and the earliest entries associated with the claims file 
appear to correspond to treatment received in 1976.  All 
records of treatment obtained prior to March 1994 from a 
Michigan VAMC were those obtained from VAMC Ann Arbor.  

In a September 1997 remand, the Board observed that there may 
have been "relevant service and VA medical treatment records 
which have not been obtained."  The Board, in its remand, 
directed the RO to contact the veteran and request that he 
identify all reserve units, their locations, and the 
approximate dates for his periods of service with each unit 
in the reserves.  The Board also directed the RO to "request 
and associate with the claims file any service and VA medical 
records of the veteran."

In response to the Board's direction that the RO contact the 
veteran and request information concerning alleged service in 
the reserves, the RO in November 1997 forwarded to the 
veteran's address then of record a letter soliciting the 
information in question.  A copy of that letter was also sent 
to the veteran's representative.  However, neither the 
veteran nor the veteran's representative appears to have 
responded to that letter.  Therefore, the RO has completed 
that development required with respect to the veteran's claim 
that he had service in the reserves after active duty 
service.  

However, in response to the Board's direction that the RO 
obtain records of treatment, the RO sent two requests for 
information, neither of which adequately complies with the 
direction set forth in the Board's remand.  One request, 
dated November 13, 1997 and sent to VAMC Allen Park solicited 
all outpatient treatment reports from September 2, 1988 until 
the date of the request.  That request did not solicit 
inpatient treatment records or records prior to September 2, 
1988.  

A second request, also dated November 13, 1997, was sent to 
VAMC Ann Arbor and solicited all inpatient reports from July 
18, 1995 until the date of the request.  That request makes 
no reference to records of treatment prior to July 18, 1995.  

The veteran had active service until 1955.  Of particular 
relevance to a claim, such as this, for service connection 
for disorders that the veteran maintains had their onset 
either in service, or shortly thereafter, are those records 
closest in time to the date of the veteran's separation from 
service.  However, requests for treatment records directed by 
the RO to VAMC Ann Arbor prior to the date of the Board's 
remand leave unclear whether records during the time frame 
shortly after the veteran's separation from service were ever 
requested from that VAMC.  The RO's request for records from 
July 1995 to the present does nothing to allay that concern, 
particularly since the veteran's apparent claim of additional 
records which precipitated the September 1997 remand was 
presented in March 1994, more than one year prior to the 
earliest date for which the RO sought records of treatment in 
its November 1997 request to VAMC Ann Arbor.  

The request for records directed to VAMC Allen Park, which 
limits itself to outpatient records and only those received 
on or after September 2, 1988, similarly fails to ensure that 
all records of treatment from that facility have been 
obtained.  In light of the veteran's March 1994 statement, 
there remains some question as to whether VA records of 
treatment, particularly those closest in time to the 
veteran's separation from service, have been secured.  The 
RO's development, therefore, fails to comply with the Board's 
remand, and additional development for that purpose is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, this case is REMANDED for the following 
development:

The RO should secure and associate with 
the claims file all VA treatment records 
from VAMC Allen Park and VAMC Ann Arbor 
as follows: inpatient and outpatient, 
provided by VAMC Ann Arbor prior to July 
18 1995; any records of treatment, 
inpatient and outpatient, provided by 
VAMC Allen Park, prior to September 2, 
1988; and any records of inpatient 
treatment provided through VAMC Allen 
Park since September 2, 1988.  If no 
additional records are available, the RO 
should associate with the claims file 
documentation to that effect.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




